We find that the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress the screwdrivers which were seized pursuant to a search incident to his lawful arrest (see, Chimel v California, 395 US 752, 762-763). In addition, the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress statements given by him to the police since these statements were not the fruits of an unlawful arrest (see, Wong Sun v United States, 371 US 471, 485).
The defendant’s remaining contention has not been preserved for appellate review and, in any event, is without merit. Thompson, J. P., Lawrence, Fiber and Balletta, JJ., concur.